 208DECISIONSOF NATIONALLABOR RELATIONS BOARDKamminga&Roodvoets,Inc.andLocal324, Interna-tionalUnion of Operating Engineers,AFL-CIO.Case 7-CA-8619July 14, 1972DECISIONAND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn December 22, 1971, Trial Examiner Paul E.Weil issued the attached Decision in this proceeding.Thereafter, the Union and the General Counsel filedexceptions and supporting briefs, and the Respon-dent filed an answer to the exceptions and a brief insupport of its answer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order, as modified herein.2The Trial Examiner concluded,inter alia,thatRespondent violated Section 8(a)(5) and (1) of theAct by advising its employees that their continuedemployment was conditioned on their withdrawingtheirmembership from and support of the Union.Contrary to the Trial Examiner, we conclude thatthis conduct by the Respondent also violated Section8(a)(3) of the Act in that it constituted a constructivedischarge of certain employees.The evidence which compels this conclusion withrespect to certain employees is based entirely on thetestimony of the named employees. Respondentpresented no witnesses to rebut the testimony of anyof these employee 'witnesses whose testimony ishereinafter described.A.EvidenceWith Regard to AllegedViolations of Section 8(a)(3)As early as March 11, Respondent's generalmanager, Arnold Bordewyk, told employee FrankSimons that his return to work was conditioned onSimons' giving up his union membership. At ameeting of all employees on March 27, otheremployees were similarly advised that their contin-ued employment was conditioned on their withdraw-ing their membership and support from the Union.'The Trial Examiner found that Respondent violated Sec 8(a)(1) and(5) of the Act In the absence of exceptions these findings are adoptedpro forma2The GeneralCounsel has filed an exception to language appearing inAs to the individual employees to whom Respondentmade similar statements the record shows:1.Larry BossBordewyk askedLarryBoss to resign from theUnion on March 27.Boss refused. At the samemeeting,Respondent discussed its going nonunion.After the commencement of the strike,Boss wascontacted by Respondent's foreman,AndyHoover,on April 6 and by Respondent's foreman, DickSpaans,on April 12, both of whom asked him if hewas ready to come back to work.By this time someemployees had given up their union membership andreturned to work for Respondent.Boss told Hooverthat he wanted to keep his union membership andwould not return.Boss reiterated this position in aconversation with Spaans and specifically inquiredwhether he could keep his union membership andreturn.Spaans agreed to check on this and get intouch with Boss,but he never did. Finally,Boss saidthat he quit his job after the commencement of thestrike and took anotherjob elsewhere because he didnot want to give up his union membership.2.DavidJ.BrownOn March 22, Bordewyk asked David J. Brown ifhe would give up his union membership in return forcertain benefits offered by the Respondent. Brownrefused to resign from the Union and did not sign apaper for such purpose offered by Bordewyk. Brownwent on strike along with other employees of theRespondent on March 30 and thereafter decided tokeep his union membership and take a job elsewhere.3.CarlDe RuiterOn March 27, Bordewyk gave Carl De Ruiter aform to sign to resign from the Union. De Ruiterrefused to sign. Immediately thereafter, at a meetingof all Respondent's employees, Respondent posedthe question whether the employees would give uptheir union membership and continue working forRespondent if the Respondent went nonunion. DeRuiter worked on March 29 and went out on strikewith other employees on March 30. He later took ajob with another employer.4.Oliver KemmeOn March 24, Foreman Dutch Workman askedOliver Kemme whether he (Kemme) would quit hisjob if Respondent went nonunion. Kemme toldsectionIII,B, of the Trial Examiner'sDecision,whichimplies that theUnion failed to bargain in good faith with the Respondent Since an allegedviolation ofSec 8(b)(3) was not beforethe TrialExaminer, we disavow thislanguage of the Trial Examiner'sDecision198 NLRB No. 37 KAMMINGA & ROODVOETSWorkman that he would keep his union membership.Although Workman's inquiry to Kemme was not asexplicit as the alternative presented by Workman toother employees, namely, Mollette, Sherwood, andVanderlaan, discussedinfra,it is clear that Kemme'semployment was, as was that of the other employees,conditioned on his abandoning the Union.5.LesterMolletteOn April 7, Foreman Workman told LesterMollette that there was no way he (Mollette) couldwork for Respondent and maintain his unionmembership. Workman also told Mollette to give uptheUnion by the next day or someone else wouldreplace him and run his rig. Mollette quit his job withRespondent and took another job soon thereafter.6.Jack RozemaOn April 3, Foreman Workman reviewed the unioncontract situation with Jack Rozema saying that theCompany could not sign the contract and suggestingthat Rozema return to work. During the conversa-tion,Rozema, who had been an employee of theRespondent for 7 years and a member of the Unionfor approximately 15 years, told Workman he did notwant to give up his union membership. Soonthereafter, Rozema quit his job with the Respondentand took a job with another employer. Approximate-ly 3 weeks before the hearing, Rozema returned towork for the Respondent without giving up his unionmembership.7.Robert G. SherwoodOn April 6, Foreman Workman talked with RobertG. Sherwood about his machine being idle and toldSherwood that he could return to work if he droppedhis union membership. Sherwood refused to resignfrom the Union, quit his job with Respondent, andtook another job elsewhere soon thereafter.8.Frank SimonsOn March 11, General Manager Bordewyk askedFrank Simons, who was on layoff at the time,whether he was ready to give up his union member-ship and return to work. Simons indicated he was notready to give up his union membership. Later, priorto the strike, Simons did return to work withoutgiving up his union membership. Simons struck withthe other employees on March 30 and then took ajob with another employer during April.3This conclusion cannot be gainsaid in view of the conduct thatoccurred after an impasse in the bargaining was reached on January 22,1971More specifically,as shown by the facts set forthsupra,the main9.James Vanderlaan209On April 1 and 9, Foreman Workman told JamesVanderlaan that he would have to give up his unionmembership before he could return to his job withtheRespondent. Vanderlaan refused to resign fromtheUnion and quit his job with the Respondent.Respondent points out that at the end of theconversation on April 9, Workman told Vanderlaanthat there was a job waiting for him and thatWorkman did not qualify the offer. Be that as it may,the record is clear that Workman stated the condi-tion for continued employment a number of timesand never specifically rescinded the qualification.10.Charles C. ZagumnyOn April 2, Bordewyk and on April 5, ForemanHoover, respectively, told Charles C. Zagumny, amember of a Laborers local, that he could return towork if he gave up his union membership. Zagumnyrefused to resign from his union and quit his job withthe Respondent.B.Discussion and ConclusionsWith RegardTo Alleged 8(a)(3) ViolationsRespondent's intention and efforts to dissipate theUnion'smajority status and become a nonunioncontractor are clear and unequivocal.3 Toward thisend, the Trial Examiner concluded that the Respon-dent advised and assisted its employees to withdrawfrom the Union; advised its employees that theircontinued employment was conditioned on theirwithdrawingmembership and support from theUnion; and advised its employees that it had nointention of executing a contract with the Union.Further,Respondent proposed that the employeesaccept certain benefits in return for theirresignationfrom the Union and offered resignation formsalreadyprinted for that purpose.Against thisbackground, the employees were in no uncertainterms given to understand that the Respondent didnot want them to work unless they gave up theirunion membership.The Union struck the Respondent on March 30. Itappears from the record that picketing continued fora few days after which a substantial number ofRespondent's employees crossed the picket line andreturned to work afterresigningfrom the Union.Respondent has continuedits business as a nonunioncontractor since thattime.Some of the employees, inthe face of Respondent's positionon union member-ship, decided to quit their jobs and seek employmentthrustof Respondent'santiunion activity occurred from the middle ofMarch throughApril 1971 210DECISIONSOF NATIONALLABOR RELATIONS BOARDelsewhere. These employees, as shown above, hadbeen individually informed by the Respondentregarding its position on union membership. Conse-quently,we find that by conditioning continuedemployment or reinstatement on giving up unionmembership,Respondent's conduct constituted aconstructive discharge of the employees who quit.American Enterprises, Inc.,191NLRB No. 118.4Accordingly, based on the facts set forth above andthe entire record, we find that the RespondentconstructivelydischargedLarryBoss,David J.Brown,CarlDe Ruiter, Oliver Kemme, LesterMollette,Robert G. Sherwood, James Vanderlaan,and Charles Zagumny. Further, we find that therecord evidence does not establish that Jewel Olison5and Frank Simons6 were constructively dischargedby the Respondent. Finally, it is unnecessary to passon the alleged discharge of Jack Rozema because therecord establishes that Rozema has returned to workfor Respondent.Since the employees were on strike at the time ofthe discharge, we shall not order reinstatement andbackpay. Instead, we shall require that the Respon-dent make an unconditional offer of reinstatement tothe discharged employees.7 Accordingly, we shallamend the Conclusions of Law and modify the TrialExaminer's recommended Order herein.AMENDED CONCLUSIONS OF LAWThe Conclusions of Law are amended by addingthe following paragraph 5 and renumbering para-graphs 5 and 6 as paragraphs 6 and 7:5.By discriminatorily constructively dischargingLarry Boss, David J. Brown, Carl De Ruiter, OliverKemme, LesterMollette,RobertG. Sherwood,James Vanderlaan, and Charles Zagumny, as foundabove, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Respondent, Kamminga &Roodvoets, Inc., Grand Rapids, Michigan, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommend-ed Order, as herein modified:1.Add the following as paragraph 1(d) andreletter paragraphs 1(d) and 1(e) of the recommend-ed Order accordingly."(d)Constructivelydischarging any employeebecause of his exercise of the right to join or assistthe above-named or any other labor organization orengage in any other protected activity."2.Add the following as paragraph 2(a) andreletter paragraphs 2(a) and (b) accordingly."(a)Offer LarryBoss,David J. Brown, Carl DeRuiter,Oliver Kemme, Lester Mollette, Robert G.Sherwood, James Vanderlaan, and Charles Zagumnyimmediate and full reinstatement to their former jobsor, if those jobs no longerexist,to substantiallyequivalentpositions,without prejudice to theirseniority or other rights and privileges previouslyenjoyed.Where it can be shown that Respondent hasalready made a valid offer of reinstatement to any ofthe above-named employees, such offer shall satisfythe requirements of this Order for the employees towhom such offer was made."3.Substitute the attached notice for the TrialExaminer's notice.4 In reversing the Trial Examiner,we agree that evidence was notadduced to show that the strike was an unfair labor practice strikeHowever,we disagree with the intimation of theTrialExaminer that theemployees, because they were on strike, had some obligation to give theRespondent an opportunity to enforce or withdraw its stated condition forcontinued employment or reinstatement prior to the time that the employeesquit and became dischargees.5The record evidence fails to show that Olison's continued employmentwas conditioned on his giving up his union membership6 Simons was recalled fromlayoffpoor to the strike without beingrequired to give up his union membership There is no evidence that theRespondent conditioned Simons' return on his giving up his unionmembership7Whether Respondent has in the interim made valid offers ofreinstatement to any of the employees is a matter we leave to thecompliance stage of this proceedingAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes withor restrains or coerces employees with respect tothese rights. KAMMINGA & ROODVOETS211WE WILL NOT advise or assist our employees inwithdrawingfrom the Union.WE WILL offerto LarryBoss, David J.Brown,Carl De Ruiter,Oliver Kemme,LesterMolette,Robert G.Sherwood,James Vanderlaan, andCharles Zagumny immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or other rightsand privileges previously enjoyed,because of ourdiscrimination against them.WE WILL NOT advise our employees that theymust relinquish their membership in the Union asa condition of employment with us.WE WILL NOT in any manner attempt to destroythe representative status of the Union as bargain-ing representative of the employees in the unitfound appropriate for purposes of collectivebargaining.discrimination against its employees to discourage mem-bership in the Charging Party. On August 17, 1971, the saidRegional Director, on behalf of the General Counsel of theBoard, issued a complaint and notice of heanng, allegingviolations of Section 8(a)(1), (3), and (5) of the Act byvarious conduct, including the refusal by the Respondentto sign an employer association contract to which theGeneralCounsel alleges it is bound and the refusalthereafter to bargain in good faith with the Union byindividually bargaining with its employees concerningwages and benefits and by conditioning the grant of suchbenefits on the rejection of the Union, by the employees,by soliciting employees to sign resignation forms from theUnion, by informing employees that Respondent had nointention of executing a contract with the Union, andfinallyby locking out and terminating its employeesbecause they refused to withdraw from the Union orrelinquish their unionmembership. By its duly filedanswer, Respondent admitted and denied various facts butdenied any authorization on behalf of the association tobargain for it and denied that it had refused to bargainwith the Union. On the issues thus joined, the matter cameKAMMINGA &on for hearing before me on October 19, 1971. All partiesROODVOETS, INC.were present and represented at the hearing. All parties(Employer)had an opportunity to call witnesses, to adduce relevantDatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEPAUL E. WEIL, Trial Examiner: On April 8, 1971, Local324,InternationalUnionofOperatingEngineers,AFL-CIO, hereinafter called the Union, filed a chargewith the Regional Director of Region 7 of the NationalLabor Relations Board, hereinafter called the Board,alleging that Kamminga and Roodvoets, Inc., hereinaftercalled Respondent, violated Section 8(a)(1) and (5) of theAct by refusing to bargain with it and by restraint andcoercion of employees. Thereafter, on April 9, 1971, theUnion filed an amended charge against the Respondentalleging, in addition, a violation of Section 8(a)(3) byand material evidence, to argue on the record, and tosubmit briefs. Briefs have been received from the GeneralCounsel and the Respondent.On the entire record and in consideration of the briefs, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Michigan corporation, is engaged in andaroundGrand Rapids, Michigan, in the business ofhighway and related construction. In the year 1970Respondent derived gross revenues in excess of $300,000from construction and resurfacing of airports within theState of Michigan. During the same year it purchasedmaterials and supplies valued at approximately $270,000shipped to its installations directly from points outside theState of Michigan. Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Unionand Local 1165,Laborers InternationalUnion of NorthAmerica,AFL-CIO,hereinafter calledLocal 1165,are, each of them,labor organizations withinthe meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Respondent is one of a number of western Michigancontractors who hire employees within the jurisdiction oftheUnion. Prior to June 24, 1970, Respondent was amember of the Michigan Roadbuilders Association,hereinafter called MRB, and bound by its contract with the 212DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion.Respondent,togetherwithother employers inwesternMichigan,was dissatisfied with the contractualstatusbecause,among other reasons,ithad to pay adifferent scale for"undergroundwork"under the MRBcontract than otheremployerspaid under other contracts.In July1970, the Respondenthosted,in its office, ameeting of a number of contractorswitha representativeof the Association,of UndergroundContractors,hereinaf-ter called AUC, apparentlya competing association toMRB.The ferment among the western contractors resulted in ameeting on or about August14, 1970,between a number ofthose contractors and the Union, at whichRespondent waspresent.The main intention of the meeting on the part ofthe contractors was to explore the possibility of havingtheir own contracts with the Union covering the westernMichigan area in which they did most oftheir work. Themeeting was to some extentunruly.The meeting terminat-edwith the union agents promising to explore thepossibility of separate contracts with their principals andan agreement to meet again when this had been accom-plished.The MRB contract expired September 1.On August 28, Respondent met with its employees in anattempt to ascertain whether the Union was going to strikewhen the contract expired since no steps had been taken tonegotiatenew contracts.The Union'srepresentative,Pushies, heard of the meeting and met with Respondent'sagent,Bordewyk,on the following day. Pushies com-plained about Respondent'smeetingwith the unionmembers in the absence of a union spokesman and warnedBordewyk not to do this again.According to Bordewyk'stestimony,Pushies asked him during this meeting whatRespondent's position was with regard to the new contract,and Bordewyk informed Pushies that the Respondentintended to negotiate separately as it had indicated in anotification letter sent totheUnionon June 24. Pushiesindicated that a group of contractors in western Michiganwas talking about negotiating together and asked ifRespondent were part of that group.Bordewykansweredthat it was not and had no intention of becoming part ofthat group.At that time Pushies stated in effect thatRespondent could not expect anything other than a short-form agreement or a master agreement at such time asmaster agreements were settled.' On his direct examina-tion, Pushies denied any recollection of a meeting such asthat testifiedto by Bordewyk;however,the following dayin rebuttal he not only recalled that there had been ameeting but recalled at considerable length what had takenplace.However, he denied that any mention was made ofassociation bargaining or that any mentionwas made byBordewyk that Respondent would not engage therein. I donot credit Pushies in this regard,and I credit Bordewyk'stestimony.Although Bordewykhad announced at the close of theAugust 14 meeting with the other western contractors thatRespondent was not interested in bargaining as part of agroup,Bordewykreceived a call from another contractorsuggesting that he come to a meetingwhich thecontractorswere having on September 25 because matters of interest toIShort-form agreements are agreements pursuant to which employerswho are not members of any association agree to be bound by theRespondent were to be discussed.Accordingly, Bordewykattended the meeting.Union representatives were present at the meeting. Themeeting commenced in some confusion and the unionagents absented themselves while the contractors presentagreed to nominate three spokesmen.At this pointRespondent stated that it declinedto be bound by anyaction takenby the group or byspokesmen for the group.Itwas alreadyapparent that the group was in the processof forming into an association and Respondent's represent-ative,Bordewyk,left the meeting.The association was dulyformed,three individuals werenominated to representitand theywent into contractnegotiations.Pushies, on behalf of the Union at varioustimes during the negotiations,asked the association for alistof its members. On December I I one of the representa-tives of the association sent a listto the Unioncontainingthe namesof variouscontractors and the members of theUnion employed by them.The Respondent was not on thelist.Accordingto the testimony of one of the associationnegotiators,atalmost everynegotiatingmeeting thenegotiating committee asked the Union what it was doingwith regard to Respondent,and the Unionrejoined byasking the association if Respondenthad joined it yet.Early in JanuaryPushies asked for a roster of theemployersrepresented by the association and found thatRespondent was not on the roster.Pushies communicatedwith Bordewykand told him he was sending around acontract.Thereafterhe had deliveredto Bordewyk a copyof the contract between the newly formed MichiganUnderground Contractors Association,hereinafter calledMUCA,and, for comparison purposes,one that the MRBhad signed with the Union. About January 22Pushies metwith Bordewykat Respondent's offices.Bordewyk had thecopy of the MUCA contract and proposedthat they use itfor negotiatingpurposes.He tendereda copy toPushies,who foundthat various provisions in it were changed. Hequestionedthis,and Bordewykexplained some of thechanges to him.According to Bordewyk,he thought thathe was negotiating;according to Pushies,Bordewyk wasmerelyexplainingwhy he hadcrossed out various portionsof the association contract.After thiscontinued for awhile,Pushies informedBordewykthathewas notauthorizedto giveRespondent any lesser agreement thanthe associationhad and saidthat Respondent would haveto sign the association agreement or a short-form agree-ment.Bordewyksaid that under those circumstances therewas no point in talkingfurther,that he thoughtthey hadbeen negotiating for the preceding 4 hours, and heexpressed his disappointment.At this time,according tothetestimonyofPushies,theUnion assumed thatRespondent was part ofMUCA.Pushies also testified thatitwas not in hispower to giveRespondent anything thatwas different from the association contract.Accordingto the testimony of Pushies, between January22 and March29 he attempted to callBordewyk on thetelephone on various occasions.On each occasion Bor-dewyk wasnot in the office, and Pushiesleftword forBordewykto return the call butBordewyk never did.association contracts KAMMINGA & ROODVOETSAccording to Bordewyk, he never received any message tocall Pushies during this period. On February 12, 1971, theUnion by another business agent, Barlow, notified Respon-dent that three of its employees had been designated as theUnion's bargaining team. Sometime later Bordewyk metone of the named employees on a jobsite and asked whenthey were going to meet for negotiations. The employeeexpressed surprise that he had been nominated to thebargaining team because he had not been so informed.On March 30 the Union struck Respondent; it appearsthat picketing continued for a few days after which asubstantial number of employees crossed the picket lineafter resigning from the Union. Respondent has continueditsbusiness as a nonunion contractor since that time.On August 9 the Union addressed a letter to Respondentstating in effect that it wished to get together withRespondent and bargain. On August 23 Union Represent-ative Barlow met with Bordewyk at the Company's office.Bordewyk again suggested that they start negotiating onthe basis of the MUCA agreement. Barlow, however, toldhim that he was not empowered to negotiate anything butthe standard agreement and asked Bordewyk to sign themaster agreement; Bordewyk declined to do so, andBarlow left.B.Discussionand ConclusionsWith Regard to theAlleged Refusal To BargainThe General Counsel contends that Respondent wasbound by the multiemployer bargaining of MUCA. Thefacts as I have found them do not support this contention.Respondent never joined MUCA nor did it at any timeprovide MUCA with authority to bargain on its behalf. Itdeliberately absented itself from the organizational meet-ing of MUCA, stating at the time it would not be bound byMUCA's negotiating. The Union at no time had anyfactual basis for believing that Respondent had agreed tobe bound by MUCA's negotiating. Commencing with theletterof June 24 by which Respondent resigned fromMRB, no evidence was adduced that Respondent at anytime informed the Union that it would be prepared to goalong with any other association. I have credited Bor-dewyk's testimony that during the meeting of August 29 hedirectly informed Pushies that Respondent was not goingalong with any organization of a multiemployer associationand that Respondent desired to bargain separately as ithad statedin itsJune 24 letter. At vanous times during thenegotiation the Union asked the negotiating committeewhether Respondent had joined the association, and theassociation asked the Union what they were doing aboutRespondent; nothing in this could suggest to the Unionthat Respondent had agreed to be bound by the negotia-tions of the association.When the association furnishedthe list of employers and union members working for themon December 11, Respondent's name was not placedthereon and in January when an employer roster wasfurnished by the association to the Union the Respondent'sname was not placed thereon. By its letter of February 12nominating employees as part of the negotiating team, theUnion admitted that Respondent was not part of the213association.By its letter of August 9, 1971, the Unionsuggested bargaining to Respondent, a suggestion inconsis-tent with its claim that Respondent was already bound bya contract. Further, at the meeting of August 23, 1971,Barlow's offer of a standard contract with a statement thathe was not empowered to negotiate anything else is againinconsistentwith its position. I recommend that thecomplaint be dismissed insofar as it is alleged thatRespondent is part of MUCA and bound tosign theassociation contract.The General Counsel contends alternatively that, wheth-eror not it was bound by the association contract,Respondent refused to bargain by vanous acts andconduct, including Bordewyk's failure to respond to thetelephone calls allegedly made by Pushies between January22 and March 29. 1 view themeetingof January 22 asdispositive of this contention. This meeting broke up whenPushies on behalf of the Union informed Respondent thattheUnion could not give anylesseragreement toRespondent than to the association. The Union made itsposition ultimately clear to Respondent at this time thatRespondent must sign the association contract, "take it orleave it." Although Bordewyk, on behalf of Respondent,attempted to negotiate varying terms and conditions of thecontract, Pushies was neither empowered nor prepared tonegotiate with him. As Pushie said, ". . . as far as I wasconcerned I didn't care whether it was the Association'sname on the contract or whether it was K & R; but I couldnot give anylesserconditions or better conditions to K &R than I could to the Association... .Pushies' account of the completion of the January 22meeting is graphic. "When you sit there and talk-wetalked one position and they talked another position-andnobody was moving off their position-what are wordsworth at that point? There is no sense of going on."Iconclude that at the end of the January 22 meeting, if itwere found that the Union was bargaining in good faith,an impasse was reached; Pushies' description above quotedilluminates that conclusion. Thereafter, Respondent wasunder no duty to meet and bargain with the Union unlessand until it had reason to believe that continuingnegotiationswould result from a change of position ofeither theUnion or Respondent. Respondent had noreason to believe that any position had changed; itsposition had not. This was, of course, corroborated by theaction of the Union at the negotiating session of August 23,1971, when the Union revealed that its position still hadnot changed; Respondent could accept the Associationcontractornothing.The Act does not require thatRespondent give in to the Union under these circum-stances. It is as violative for a union as it is for an employerto adamantly insist, to the exclusion of collective bargain-ing, on its proposal and none other-the situation we havehere.2 In the face of the Union's intransigence, Respondentwas under no duty to go forward and seek additionalnegotiations which could be no more than an exercise infutility. I recommend, insofar as the complaint alleges thatRespondent refused to bargain by its failure to returntelephone calls which I have not found were made and by2Roadhome ConstructionCorp,170 NLRB 668 214DECISIONSOF NATIONALLABOR RELATIONS BOARDitsactions in the negotiation sessions of January 22 andAugust 23, that the complaint be dismissed.C.The Direct BargainingWith Respondent'sEmployeesThe strike started on March 30, 1971. That there hadbeen some communication with regard to Respondent'spositionappears clear, although the record does notdisclose what it was. At any rate, Respondent was aware ofthe fact that the Union was contemplating a strike.Respondent in its turn had reached the conclusion that itwould proceed without a union in the face of the strikethreat.Various incidents occurred prior to the strike.On March 11, Frank Simons, the union steward, a 5-yearemployeewho was on layoff at the time, came toRespondent's office to file a grievance. He met Bordewyk,who said in essence, "Why don't you drop the OperatingEngineers and come back to work?" About March 22another employee,Brown, had a conversation withBordewyk in which Bordewyk suggested that, if Browndropped out of the Union, he would have the same benefitsas the employees in the shop who were not organized andwho had Blue Cross and profit sharing. On March 24Oliver Kemme, who had been an employee for 3 years, wasaccosted by his foreman, Workman, who said in effect, "Ifwe go nonunion, are you leaving?" Kemme answeredaffirmatively. On March 27 all the employees were calledto a meeting by their supervisors at which, as they entered,theywere furnished papers which they could sign torepudiate or resign from the Union. Bordewyk conductedthe meeting and said, in essence, that the Company couldnot live with the union contract and he wanted to knowwhether, if the Company went nonunion, the employeeswould sign the repudiations and go to work. Some of theemployees asked under what conditions they would workand in partial answer Vice President Roger Roodvoet toldthem that he would like to see them get the same profitsharing and Blue Cross benefits that the shop employeeshad.The strike started on March 30 and, as I stated above,picketing continued for several days after which a largenumber of employees crossed the picket line and went towork. The day the strike started Foreman Workman calledemployee Vanderlaan, who had been a bulldozer operatorwith the Company for 4 years, and suggested that he comeinto the office and discuss what the Company had to offer;Workman suggested then that he come back to work, buttold him he would have to drop his union card to do it. Thenext day employee Rozema, who had been employed for 7years, talked toWorkman.Workman said that theCompany could not sign the contract and suggested thatRozema return to work. Rozema said that he could notleave the Union and declined to do so. Later, shortlybefore the hearing herein, Rozema returned to Respon-dent's employ. He testified that he now has Blue Cross andiseligible for profit sharing. Also on April 2, CharlesZagumny, who was a laborer and a member of Local 1165and was respecting the picket line, was asked by Workmanifhe would drop his card and work nonunion. Workmandiscussed with him the profit sharing and the Blue Crossplan by which he would then be covered. On April 5,Foreman Hoover called Zagumny and told him that healways had a job with Respondent if he would turn in hiscard. Similar statements were made by Workman toVanderlaan on April 9 and to employee Mollette on April7, by Foreman Hoover to employee Boss on April 6, andby Foreman Spaans to Boss on April 12.The General Counsel contends that each of the abovecase, addressed to all of its employees, individually orcollectively, two propositions. One, that they could haveBlue Cross, profit sharing and the other conditions that itsshop employees had, rather than the conditions offered bythe Union under its contract. This is certainly an attempttonegotiatewith employees behind the Union and isviolative of the Act, sounding both in Section 8(a)(5) and(1). In addition, Respondent in each case presented as partof the package to the employees the proposition that theywould have to resign from the Union and offeredresignation forms already printed for this purpose.3 TheBoard has long held that it is violative for an employer torestrain employees to foresake their union or to assist themin any more than ministerial fashion in so doing. I am notblind to the industrial realities of the situation. Anemployer in the construction industry must almost surelybe aware that normally union employees do not workbehind picket lines or for nonunion employers without theblessing of their union, and Respondent must have beenwell aware that it would not receive the blessing of theUnion herein. But to place the proposition before theemployees as Respondent did bore overtones far in excessof a recognition of industrial reality, for here the employeeswere in no uncertain terms given to understand thatRespondent did not want them to work unless they gave uptheir union membership. The alternative, in other words,was not left to the employees to decide but was decided forthem by Respondent. This Respondent has no right to do,and it is interference, restraint and coercion of employeesin the exercise of their protected rights for Respondent todo it. I find that this is a violation of Section 8(a)(1) of theAct.Furthermore,were Respondent's suggestions fol-lowed, as apparently they were, the necessary effect wouldbe that the Union's representative status would bedestroyed. There is no question that the Union enjoyed thisrepresentative status prior to the strike; Respondent hasmade no attempt to show the contrary. Respondent'semployees, or at least all that appeared to testify, had beenemployed for periods from a few months to many years,and all were union members. Accordingly, I find that theactionswhich I found above to constitute violations ofSection 8(a)(1) are also violative of Section 8(a)(5) of theAct.The General Counsel contends that by the conversationswith individual employees discussed above Respondent"locked out and terminated the employment" of theemployees because they refused to accede to its demands3There is hearsay in the record that another group of employees ofcommenced, which resultedin the cessation of picketing,did the sameRespondent had accepted this offer and rejected the union, and it isthingprobable that those employees who crossed the picket line a few daysafter it KAMMINGA & ROODVOETSthat they withdraw from the Union and relinquish theirunion membership as a condition of continued employ-ment. However, the record reveals that the Union called astrike on March 30, and the employees went out on strike.The strike, according to the rather sparse evidence in therecord, resulted only from the fact that the Union had nocontract with Respondent. I found above that Respondenthad no duty to negotiate at that time. It had the generalduty to bargain at such time as the Union was prepared tobargain in good faith, inasmuch as the Union stillrepresented a majority of the employees in the unit. Thereisno evidence in the record that the Union's strike wasever called off or that the employees have ever offered toreturn, and there is no evidence in the record that any ofthe employees addressed would have gone back to workbut for the interposition. by Respondent of the require-ment that employees withdraw from the Union andrelinquish their union membership. While it may fairly besuggested that the statements of Respondent converted thestrike to an unfair labor practice strike, no evidence to thateffect was adduced, and the negotiations that took placeafter the commencement of the strike throw no light on thesubject.Accordingly, I am unable to conclude that thestrikers are unfair labor practice strikers although the issueisnot before me, and I cannot find that they wereconverted from strikers to discriminatees by Respondent'saction. Accordingly, I shall recommend that the complaint,insofar as it alleges a violation of Section 8(a)(3), bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.CONCLUSIONS OF LAW1.All full-time and regular part-time operators ofRespondent, including asphalt plant operators, craneoperators, dragline operators, shovel operators, locomotiveoperators, paver operators, elevating grader operators, piledriver operators, roller operators (asphalt), blade graderoperators,trenchingmachine operators, auto-graders,shpform pavers, self-propelled or tractor-drawn scraperoperators, conveyor loader operators (Euclid type), end-loaderoperators, bulldozer operators, hoist operators,tractor operators, finishing operators (asphalt), mechanics,pump operators, shouldering or gravel distributing opera-tors (self-propelled), backhoe operators, side boom tractoroperators, tubefinishers, trenching machine (wheel type)operators, wellpoints and freeze pipe systems mechanics,concrete spreader operators, sweeper operators, gradall4Respondent admits that the unit is appropriate, although it does not, atthis time, have employees in all categories set forth therein5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,215operators, asphalt paver (self-propelled) operators, asphaltplaner (self-propelled) operators, batchplant (concrete)operators, and slurry machine (asphalt) operators; butexcluding office clerical employees, professional employ-ees, guards and supervisors as defined in the Act, and allother employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.42.The Union is the designated majority representativefor the purposes of collective bargaining of the employeesin the unit described above and, by virtue of Section 9(a) oftheAct, the exclusive representative of the employees insaid unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment.3.By advising and assisting its employees to withdrawfrom the Union, Respondent has interfered with, re-strained, and coerced its employees in the exercise of theirSection 7 rights and has engaged in unfair labor practicesin violation of Section 8(a)(1) of the Act.4.By advising its employees that Respondent had nointention of executing a contract with the Union and byadvising its employees that their continued employment isconditioned on their withdrawing membership and supportfrom the Union, Respondent attempted to dissipate theUnion'smajority status in the unit set forth above andthereby violated Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent has not violated Section 8(a)(1), (3) and(5)of the Act in other regards as set forth above.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.On the basis of the foregoing findings of fact andconclusions of law and on the entire record in this case,and pursuant to Section 10(b) of the Act, I hereby issue thefollowing recommended:ORDERSRespondent, Kamminga & Roodvoets, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Advising and assisting its employees in withdrawingtheir membership from the Union.(b) Stating to its employees that it would not sign acontract with the Union.(c)Advising its employees that their future employmentis conditioned on their withdrawal from the Union.(d) In any other manner attempting to destroy therepresentativestatusof the Union as bargaining represent-ative of the employees in the unit found above to beappropriate for purposes of collective bargaining.conclusions, and recommended Orderhereinshall, as provided in Sec102 48 of theRules and Regulations, be adopted by theBoard and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes 216DECISIONSOF NATIONALLABOR RELATIONS BOARD(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights of self-organization, to form, join, or assist any labororganization, to bargain collectively through representa-tivesof their own choosing, to engage in concertedactivities for the purposes of collective bargaining or othermutual aid or protection, and to refrain from any or allsuch activities.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Post at its plant at Grand Rapids, Michigan, and atall itsconstructionsites,copies of the attached noticemarked "Appendix .6 Copies of said notice, on formsprovided by the Regional Director for Region 7, afterbeing duly signed by its authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.?IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.6 In the event that the Board'sOrder is enforced by a Judgment of a7 In the event that this recommended Order is adopted by the BoardUnited States Court of Appeals,the words in the notice reading "Posted byafter exceptions have been filed,this provision shall be modified to read.Order of the National Labor Relations Board" shall be changed to read"Notify the Regional Director for Region 7, in writing, within 20 days from"Posted pursuant to a Judgment of the United States Court of Appealsthe date of this Order, what steps the Respondent has taken to complyenforcingan Order of the National LaborRelations Board"herewith "